The disclosure is objected to because of the following informalities:  At the beginning of the specification, the status of the parent application should be updated.  In claim 35 at line 2, --to-- should be inserted after “joint”.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 44 and 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent No. 10,314,724 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present limitations are clearly set forth in the claims of the patent.
Claims 44 and 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-14, and 27-28 of U.S. Patent No. 9,820,871 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the body and pivot would have been immediately obvious from the “prosthetic ankle joint” (first line of patent claim 1), and anterior and posterior positions for the hydraulic chambers, pistons, and parabolic cam surfaces (patent claim 1) would have been directly obvious from the control of ankle joint dorsiflexion and plantarflexion (patent claims 7-14).  Regarding claims 47-48, a transducer involving a strain gauge would have been obvious in order to determine anterior and posterior moments (patent claims 12-14).  Regarding claim 49, an adaptor (quite common in the art) would have been obvious in order to connect the prosthetic ankle joint to an amputee via a pylon or the like.
Claims 30-43 are allowed.
s 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0196509 A1:	Figure 1; paragraph 0010 (prosthetic ankle); lacks valve control of the “open fluid connection … between the hydraulic cylinders” (paragraph 0047).
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774